Citation Nr: 1748503	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-17 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a neck disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for right leg and hip disability.

4. Entitlement to service connection for left leg and hip disability.

5. Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claims file is now in the jurisdiction of the RO in Oakland, California.

In December 2014, a videoconference hearing was held before the undersigned; a transcript is of record.  The case was remanded by the Board in March 2016 and October 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

The Veteran had a VA examination in June 2015.  In an August 2017 Brief, the Veteran, through his representative, requested a new opinion that "properly considered lay statements."  The Board notes that the June 2015 opinion did not discuss the Veteran's testimony or his sister's July 2009 statement, both contending his physical problems were evident since service, and that he treated them by self-medicating with alcohol and drugs until the early 1990s.  Therefore, addendum etiological opinions are needed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the neck, low back, bilateral hip/leg, and bilateral shoulder disabilities on appeal.

2. After completing directive (1), the AOJ should return the claims file to the June 2015 VA examiner for an addendum opinion regarding the nature, extent and etiology of the Veteran's current neck, low back, bilateral hip/leg, and bilateral shoulder disabilities.  Based on the record, the examiner should provide responses to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's neck, low back, bilateral hip/leg, and bilateral shoulder disabilities are related to service or manifest within one year of discharge from service?  It is requested that the rationale for these opinions include some discussion of the Veteran's testimony and his sister's July 2009 statement that he had the disabilities since service, and that he treated them by self-medicating with alcohol and drugs until the early 1990s.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


